By the Court.
Larceny is an offense at common law, and .'it continues and accompanies tbe thing stolen, from one State to another, as it does from one county to another in tbe same 'State.
Tbe decisions in tbe respective States are different. New "York, Pennsylvania, Kentucky and Tennessee, bold that tbe -offense would not continue if tbe original taking was without tbe State, as tbe offence would be beyond tbe jurisdiction -of them courts. Massachusetts, Connecticut, North Carolina, Maryland, Ohio and Yermont, maintain tbe same view we now have taken.
Tbe ruling of tbe court below was correct and judgment .affirmed.
Note. — Since the above decision was made, the Code, passed in 1864, provides in section 16, page 444, “ that when property, feloniously taken by "burglary, robbery, larceny or embezzlement, without the State, is brought into it, the action may be commenced and tried in any county therein, into which such property may be brought.” Rep.